Citation Nr: 0740731	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for a right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which, in 
pertinent part, granted the veteran's claim of service 
connection for a right shoulder disability and assigned a 
noncompensable rating from February 2004.


FINDING OF FACT

The veteran's right shoulder disability is not manifested by 
dislocation, nonunion, malunion, or impaired function of the 
contiguous joint; x-ray findings show mild arthritis of the 
right shoulder with painful motion, but no weakened movement, 
excess fatigability, or incoordination.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a right 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 5203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to adjudication of the veteran's claim, a letter dated 
in March 2004 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The March 2004 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted and a disability rating 
and effective date were assigned in an October 2004 decision 
of the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) 
is discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an appropriate VA 
examination in August 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report was thorough and supported by other 
evidence of record.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for a Right Shoulder Disability

The veteran contends that he is entitled to an initial 
compensable rating for a right shoulder disability.  For the 
reasons that follow, the Board concludes that a higher 
initial rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his hearing loss and right shoulder, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran currently receives a noncompensable rating for 
his service-connected right shoulder disability under DC 5203 
for impairment of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a.  Clavicle or scapula impairment is rated at 10 
percent where there is malunion or nonunion without loose 
movement; and it is rated at 20 percent where there is 
nonunion with loose movement or dislocation.  Id.

The veteran's right shoulder was evaluated at a VA joints 
examination in August 2004.  The veteran reported dislocating 
his shoulder six or seven times since 1973.  He did not 
complain of constant pain, but said he had some pain with 
repetitive use for a half hour.  He did not report having 
weakness, stiffness, swelling, heat, redness, instability, 
giving way, locking, easy fatigability, lack of endurance, 
additional limitation of motion, or functional impairment.  
When not dislocated, he said his right shoulder did not 
interfere with activities of daily living or with his 
occupation.  On objective examination, the veteran had full 
range of motion.  Specifically, it was noted that his forward 
elevation was 180/180 with pain and adduction was 180/180 
with pain.  Following range of motion studies, the examiner 
noted that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, abnormal 
movement, or ankylosis.  The diagnosis was recurrent 
dislocations of the right shoulder, by history.  The examiner 
ordered x-rays of the veteran's right shoulder.

X-ray findings of the right shoulder, taken in August 2004, 
indicated mild arthritic changes, with glenoid osteophytes 
and some narrowing of the glenohumeral joint space 
inferiorly.  Mild spurring of the acromioclavicular joint was 
present.  No unusual soft tissue calcifications were 
identified.

In sum, as the medical evidence indicates that the veteran 
does not have malunion, nonunion, or current dislocation of 
his right shoulder, a compensable rating under DC 5203 is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5203.

The Board has also considered the applicability of additional 
diagnostic codes.  DC 5200 provides for ankylosis of 
scapulohumeral articulation; DC 5201 provides for limitation 
of motion of the arm; and DC 5202 provides for other 
impairments of the humerus.  38 C.F.R. § 4.71a, DC 5200-5202.  
As the medical evidence of record shows that the veteran does 
not have ankylosis, limitation of motion, or any impairment 
of the humerus, these codes are not for application in this 
case.

In addition, DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Id.  In application of Diagnostic Code 
5003, the United States Court of Appeals for Veterans Claims 
has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint . . . 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  DC 5003 
further stipulates that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003;see also Lichtenfels, supra. 

As stated above, the objective evidence establishes X-ray 
evidence of mild degenerative arthritis of the right 
shoulder.  On range of motion testing, no limitations were 
noted.  His range of motion was full.  He did, however, 
complain of pain on forward elevation and adduction.  The 
examiner indicated that there was no objective evidence of 
painful motion.  The Board notes the conflict in the evidence 
regarding the presence and absence of painful motion.  Giving 
the veteran the benefit of the doubt, the Board finds that an 
initial 10 percent rating under DC 5003 is warranted in this 
case based on painful motion.  Id.; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

ORDER

Entitlement to an initial 10 percent rating for a right 
shoulder disability is granted for the entire appeal period.


__________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


